               Case Nos. 05cr1115 (SDNY) and 04cr1224 (SDNY)
Submitted on June 23, 2021, by:

/s/ Ulysses T. Ware
_____________________________
Ulysses T. Ware, individually, and as
the legal representative for the estate
of third-party surety Mary S. Ware.
123 Linden Blvd.
Suite 9-L
Brooklyn, NY 11226
(718) 844-1260 phone
utware007@gmail.com

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK
_______________________________________________
United States of America, et al.,
       Plaintiff, Petitioner,
       Cross Respondent,

       v.

Ulysses T. Ware, et al.,
       Defendant, Respondent,
       And Cross Petitioner.
  Exhibit #UTW-10: June 23, 2021, Letter to AUSA John M. McEnany.
U.S. v. Ware, 04cr1224 and 05cr1115 (SDNY) written Brady disclosure orders, May 19, 2006, Dkt 17, Tr.
5-9 (05cr1115), Exhibit #1, and August 10, 2007, Dkt. 32 (04cr1224), Exhibit #2, jointly, (the "Brady
Orders").


                                        Certificate of Service
I Ulysses T. Ware, certify that I have this 23nd day of June 2021, served the United States with a
copy of this pleading via email directed to:

AUSA Melissa A. Childs
AUSA John McEnany
Acting U.S. Attorney Audrey Strauss.



Page 1 of 11
June 23, 2021
UTW’s letter to AUSA John M. McEnany, criminal evidence coordinator for the USAO.
                                  Office of Ulysses T. Ware
                                              123 Linden Blvd.
                                                  Suite 9-L
                                             Brooklyn, NY 11226
                                               (718) 844-1260
                                           Utware007@gmail.com


                                                June 23, 2021

Via email: john.mcenany@usdoj.gov
Mr. John M. McEnany, Esq.
Criminal evidence coordinator
Office of the United States Attorney
For the Southern District of New York
1 St. Andrews Plaza
New York, NY 10007

RE: U.S. v. Ware, 04cr1224 and 05cr1115 (SDNY) written Brady disclosure orders, May 19, 2006, Dkt 17,
Tr. 5-9 (05cr1115), Exhibit #1, and August 10, 2007, Dkt. 32 (04cr1224), Exhibit #2, jointly, (the "Brady
Orders").


Mr. McEnany:

         Mr. Ware is writing this letter of inquiry to you in your official capacity as you described yourself
in your June 16, 2020, letter to Judge Alison Nathan, “I am the Office’s Criminal Discovery Coordinator and
Professional Responsibility Officer for the Office’s Criminal Division.”1 In your letter you agreed that the
Nejad case should be “dismissed with prejudice” given the egregious Brady concealment of the
government’s lawyers. You also agreed that sanctions were permitted by the Court even after the case
was dismissed.2 Thus, the question is: Why have you not recommended the same in the Ware cases?
Given the same level of egregious Government Brady violations.

        Regarding the Ware cases Mr. Ware’s legal team and investigators have uncovered material,
dispositive Brady exculpatory evidence that is in the possession of the USAO (SDNY) lawyers that has never

1
    See Dkt. 352 in U.S. v. Nejad, 18cr0224 (AJN).

2
 Question 9. Does the Government agree that even after granting the application for nolle prosequi or
dismissing the indictment in the manner requested by the defense, the Court possesses continuing
supervisory authority to determine if sanctions are appropriate for any ethical violations and/or
prosecutorial misconduct? See United States v. Seltzer, 227 F.3d 36, 41–42 (2d Cir. 2000) (discussing
district courts’ inherent power to impose sanctions).

Response. Yes.


Page 2 of 11
June 23, 2021
UTW’s letter to AUSA John M. McEnany, criminal evidence coordinator for the USAO.
been disclosed to Mr. Ware; and accordingly, the USAO is in willful resistance and violation of the Brady
Orders, i.e., 18 USC 401(3) criminal contempt. Mr. McEnany Mr. Ware is sure that you are aware that you
are covered by and within the scope of the Brady Orders’ terms and conditions. Mr. Ware is also sure that
you are aware that the Government’s Brady disclosure obligations are continuing obligations that require
you on behalf of the Government to make disclosures to Mr. Ware right now in regard to his pending Rule
33 motion for a new trial. That you have not done. In fact Mr. McEnany you have completely abdicated
your ethical obligations and egregiously violated the DOJ’s Rules on Professional Conduct by a government
lawyer in a criminal proceeding. Moreover, you have maliciously and perfidiously breached your duty of
complete candor to the Court to inform the Court regarding the Government’s Brady disclosure failures.

        Mr. McEnany Mr. Ware is sure that you are aware that you officially as a government lawyer have
current Brady disclosure obligation viz-a-viz the Brady Orders; and furthermore, you have not come forth
and made any sworn disclosures denying Mr. Ware’s sworn factual predicates filed in support of his Rule
33 and Rule 42(b) motions. Thus, Mr. Ware has the following questions that he is requesting that you
provide the answer:

1.    Are you aware of any undisclosed material Brady evidence that has not been disclosed by the
Government in compliance with the Brady Orders?

2.      If you are aware of any undisclosed material Brady evidence have you informed the Court in
writing that the Government is in possession of material Brady evidence that was not disclosed in
accordance with the Brady Orders?

3.     Have you participated, directly or indirectly, in any internal discussions regarding whether or not
the Government would or should disclosure material Brady evidence to Mr. Ware?

4.     Have you personally, or are you aware of any DOJ employee, current or former, that concealed,
suppressed, or covered up material Brady evidence in willful resistance to the Brady Orders?

5.      Is the USAO in possession, or were in possession of official DOJ emails sent from and received at
the DOJ email or personal email accounts of former AUSA Alexander H. Southwell between Southwell and
employees or agents of the Securities and Exchange Commission, (the “SEC”), from beginning in or about
2003 to 2008?

6.    Is the USAO in possession or were in possession of any communications between FINRA and any
DOJ employee regarding the broker-dealer status of Alpha Capital, AG (Anstalt), Stonestreet, L.P.,
Markham Holdings, Ltd, Amro International, S.A., LH Financial Services, Ari Rabinowitz, or Ari Kluger?

7.      Did the USAO in its witness preparation for Ari Rabinowitz and Kenneth A. Zitter, Esq. have any
discussions regarding the entities and individuals in item #6 regarding 15 USC 77b(a)(11), SEC Release 33-
7190, para. 10.1(iv) of GX-5 and paragraphs 12-13 pleaded in the 02cv2219 (SDNY) complaint?

8.     Has the USAO had any internal discussion(s) regarding the legal consequences of the affirmative
and negating defenses pleaded by the Government at paragraphs 9-12 on the face of the 04cr1224
indictment?



Page 3 of 11
June 23, 2021
UTW’s letter to AUSA John M. McEnany, criminal evidence coordinator for the USAO.
9.      Does the Government concede that paragraphs 9-12 pleaded on the face of the 04cr1224
indictment abrogated and annulled any and all probable cause to seek an 18 USC 401(3) criminal contempt
offense indictment, i.e., material dispositive Brady exculpatory evidence?

10.     Did the Government disclose to Mr. Ware prior to trial that the SEC’s 03-0831 (D. NV) complaint
was not signed in compliance with Fed. R. Civ. P. 11(a) by an SEC lawyer admitted to practice in the District
Court (D. NV)?

11.     Did the Government disclose to Mr. Ware prior to trial that the 02cv2219 (SDNY) plaintiffs were
unregistered broker-dealers that lacked Article III and 28 USC 1332(a) standing to have filed the 02cv2219
lawsuit; and accordingly, the 02cv2219 orders, judgments, and proceedings all were moot and as a matter
of law could not form the basis for probable cause to indict Mr. Ware in 04cr1224 for a criminal contempt
offense, 18 USC 401(3)?

12.     Did the Government disclose to Mr. Ware and the Court that on or about July 14, 2003, the United
States pleaded itself and its privies out of the Article III federal courts (03-0831, 04cr1224, and 05cr1115)
by pleading at para. 33 of the unsigned 03-0831 (D. NV) complaint: “The press releases did not have the
intended effect of increasing the stocks’ price.”? (emphasis added).

13.      Did the Government disclose to Mr. Ware “prior to trial” the email sent from former SEC lawyer
Jeffrey B. Norris to Government 05cr1115 “principal witness3” Jeremy Jones that informed Jones:

         “Mr. Jones you and the employees4 were not added to the Commission’s Las Vegas lawsuit
        because the Comm’n believed your deposition testimony that you were not involved in any
        conspiracy with Mr. Ware, and had you known would not have been involved. Please keep your
        information current with me in the event I need to talk further with you. Mr. Ware will probably
        be reaching out to talk to you about the case.” (quoting SEC lawyer Jeffrey B. Norris in an official
        SEC email, clearly dispositive Brady exculpatory evidence).

14.      Did any USAO employee, current or former, have any discussion, or any communication(s) in any
form with District Judge Kent J. Dawson or the SEC’s lawyers involved in the illegal 03-0831 (D. NV)
litigation? Was that communication disclosed to Mr. Ware “prior to trial” in compliance with the Brady
Orders? Were those discussions disclosed to Mr. Ware “prior to trial” in compliance with the Brady
Orders?

        Mr. McEnany if you would please provide thorough and complete answers to the above questions
not later than Friday, June 25, 2021, at 12:00 noon, where time is of the essence, Mr. Ware will be
positioned to accurately notify the Court regarding the Government’s continuing Brady disclosure
obligations pursuant to the Brady Orders.



3
 Quoting Circuit Judge Kearse writing for the court in the moot, ultra vires, and advisory 07-5222cr (2d
Cir.) opinion.

4
 Government 05cr1115 trial witnesses Carlton Epps, Myron Williams, Elrico Sadler, and Charles H.
Jackson.

Page 4 of 11
June 23, 2021
UTW’s letter to AUSA John M. McEnany, criminal evidence coordinator for the USAO.
       Please file in the 05cr1115 and 04cr1224 proceedings any answers that you provide regarding the
above questions. If you would please forward any answer you provide to Mr. Ware via email at
utware007@gmail.com this will speed the process.


Sincerely,


/s/ Ulysses T. Ware

Cc:     AUSA Melissa A. Childs
        Acting U.S. Attorney Audrey Strauss
        The Hon. William H. Pauley, III




Page 5 of 11
June 23, 2021
UTW’s letter to AUSA John M. McEnany, criminal evidence coordinator for the USAO.
                                     Exhibit #1-1




Page 6 of 11
June 23, 2021
UTW’s letter to AUSA John M. McEnany, criminal evidence coordinator for the USAO.
                                     Exhibit #1-2




Page 7 of 11
June 23, 2021
UTW’s letter to AUSA John M. McEnany, criminal evidence coordinator for the USAO.
                                     Exhibit #2-1




Page 8 of 11
June 23, 2021
UTW’s letter to AUSA John M. McEnany, criminal evidence coordinator for the USAO.
                                     Exhibit #2-2




Page 9 of 11
June 23, 2021
UTW’s letter to AUSA John M. McEnany, criminal evidence coordinator for the USAO.
                              Exhibit #3-1
                  Undisclosed material Brady evidence




Page 10 of 11
June 23, 2021
UTW’s letter to AUSA John M. McEnany, criminal evidence coordinator for the USAO.
                                 Exhibit #4-1
                         Undisclosed Brady evidence




Page 11 of 11
June 23, 2021
UTW’s letter to AUSA John M. McEnany, criminal evidence coordinator for the USAO.
